 1   MARCIA A. MORRISSEY
     Law Office of Marcia A. Morrissey
 2   California Bar No. 66921
     11400 W. Olympic Blvd., Suite 1500
 3   Los Angeles, California 90064
     (310) 399-3259
 4   morrisseyma@aol.com
 5   Attorney for Defendant
     BRADLEY M. CAMPOS
 6
 7
                            IN THE UNITED STATES DISTRICT COURT
 8
                                   FOR THE DISTRICT OF NEVADA
 9
10
11
12   UNITED STATES OF AMERICA,                      Case No. 2:16-cr-0265-GMN-CWH

13                          Plaintiff,
                                                    MOTION FOR WAIVER OF PRO HOC VICE
14   v.                                             AND FEE
15   BRADLEY CAMPOS (14),
16                     Defendant.
     _________________________________
17
18          Marcia A. Morrissey, appointed counsel for Bradley Campos, respectfully moves the
19   Court for a pro hoc vice waiver and a waiver of the fee for appearing pro hoc vice in the District
20   of Nevada for purposes of this case only. In support of this motion, the undersigned states as
21   follows:
22          1.      I am an attorney at law and a member of the law firm of the Law Office of
23   Marcia A. Morrissey, located at 11400 W. Olympic Blvd., Suite 1500, Los Angeles, California,
24   90064, telephone: (310) 399-3259, facsimile (310) 392-9029, email: morrisseyma@aol.com. I
25   am a member in good standing of the State Bar of California.
26          2.      On June 23, 2017, Brian J. Smith, a member of the Bar of the State of Nevada
27   who is admitted to practice before this Court, was appointed as CJA counsel for Bradley
28   Campos in this matter. ECF 212.


                                                     -1-
 1            3.    On July 19, 2017, the undersigned was appointed as counsel for Bradley Campos
 2   in this case under 19 U.S.C. §§ 3005 and 3599. ECF 326.

 3            4.    On March 27, 2019, Mr. Smith moved to withdraw as counsel for Mr. Campos
 4   (ECF 1551) and on April 4, 2019, the Court granted Mr. Smith’s motion to withdraw (ECF
 5   1560).
 6            5.    The undersigned is now the sole counsel representing Mr. Campos in this case.
 7   In order that insure the continued representation of Mr. Campos without local counsel, it is

 8   respectfully requested that the Court waive pro hoc vice admission and the fee for pro hoc vice
 9   admission for the undersigned and allow the undersigned to practice before this Court for the
10   purpose of this case only.
11
12
13   Dated: July 15, 2019                                  Respectfully submitted,
14                                                         /s/ Marcia A. Morrissey
                                                           Marcia A. Morrissey
15
                                                           Attorney for Defendant
16                                                         Bradley M. Campos
17
18
19
20
21
22
23
24
25
26
27
28


                                                     -2-
 1   MARCIA A. MORRISSEY
     Law Office of Marcia A. Morrissey
 2   California Bar No. 66921
     11400 W. Olympic Blvd., Suite 1500
 3   Los Angeles, California 90064
     (310) 399-3259
 4   morrisseyma@aol.com
 5   Attorneys for Defendant
     BRADLEY M. CAMPOS
 6
 7
                           IN THE UNITED STATES DISTRICT COURT
 8
                                 FOR THE DISTRICT OF NEVADA
 9
10
11
12   UNITED STATES OF AMERICA,                    Case No. 2:16-cr-00265-GMN-CWH
13                        Plaintiff,
                                                  ORDER GRANTING MOTION FOR
14   v.                                           WAIVER OF PRO HOC VICE AND FEE

15   BRADLEY CAMPOS (14),
16                     Defendant.
     _________________________________
17
18           Before the Court is a Motion for Waiver of Pro Hoc Vice and Fee in United States of
19    America v. Bradley Campos, case no. 2:16-cr-00265-GMN-CWH.
20           IT IS HEREBY ORDERED that the Motion for Waiver of Pro Hoc Vice and Fee,
21    (ECF No. 1701), filed by Marcia A. Morrissey, attorney for Bradley Campos, is
22    GRANTED.

23          Dated this ____
                        18 day of July, 2019.

24                                              ___________________________________
                                                Gloria M. Navarro, Chief Judge
25                                              UNITED STATES DISTRICT COURT
26
27
28


                                                  -1-
